Title: From John Adams to John Bondfield, 18 August 1781
From: Adams, John
To: Bondfield, John



Sir
Amsterdam Aug 18 1781

I have received your favour of August 7. with much pleasure, and thank you for the agreable News it contains. The Dutch have at last, Sent off Parker with a Flea in his Ear—pardon a very homely Expression. There is an End, sir, from this Moment of British Tyranny upon the Sea. The Heart and Spirit of the English Navy is certainly broke, and their Skill and Courage gone. They have lost their Courage in finding that the other maritime Powers have equal skill with themselves.
Pray Sir, am I not in your Debt—pray send your Account to Mr. Grand without a Moments loss of Time and draw upon him for Your Money. I am about settling Accounts with him and wish to have your Account included in it.
I have the Honour to be
